Citation Nr: 1538891	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-06 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a kidney condition. 

2. Entitlement to service connection for a kidney condition. 

3. Entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure. 

4. Entitlement to service connection for left lower extremity amputation as secondary to diabetes mellitus, type II. 

5. Entitlement to service connection for right lower extremity amputation as secondary to diabetes mellitus, type II. 

6. Entitlement to service connection for an eye condition as secondary to diabetes mellitus, type II.  

7. Entitlement to service connection for a heart condition as secondary to diabetes mellitus, type II, and/or herbicide exposure.   

8. Entitlement to service connection for residuals of a tonsillectomy.  

9. Entitlement to service connection for a liver condition.  

10. Entitlement to service connection for hepatitis.  

11. Entitlement to a temporary total rating for surgical convalescence following left lower extremity amputations. 

12. Entitlement to a temporary total rating for surgical convalescence following right lower extremity amputations. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel





INTRODUCTION

The Veteran served on active duty from September 1963 to December 1963 and from June 1974 to June 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The issues of entitlement to service connection for a liver condition, a kidney condition, residuals of a tonsillectomy, and hepatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for service connection for a kidney condition was denied in a January 2005 rating decision, which he did not appeal. 

2. Evidence associated with the claims file since January 2005 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a kidney condition. 

3. The Veteran did not serve in the Republic of Vietnam during the Vietnam Era and exposure to herbicides may not be presumed. 

4. The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus, type II, had an onset in-service, manifested within one year of service separation, or is otherwise related to his active military service.

5. The preponderance of the evidence is against a finding that the Veteran's heart disease had an onset in service, manifested within one year of service separation, or is otherwise related to his active military service.

6. The preponderance of the evidence is against a finding that the Veteran's eye disorder had an onset in service, or is otherwise related to his active military service, to include as secondary to a service-connected disorder.  

7. The preponderance of the evidence is against a finding that the Veteran's left lower extremity amputation had an onset in service, or is otherwise related to his active military service, to include as secondary to a service-connected disorder.  

8. The preponderance of the evidence is against a finding that the Veteran's right lower extremity amputation had an onset in service, or is otherwise related to his active military service, to include as secondary to a service-connected disorder.  

9. The Veteran underwent amputations of the left and right lower extremities as a result of diabetic complications; service connection is not in effect for diabetes. 


CONCLUSIONS OF LAW

1. Evidence received since the January 2005 rating decision that denied service connection for a kidney condition, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156; 20.200, 20.302, 20.1103 (2014). 

2. The criteria for service connection for diabetes as due to herbicide exposure have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) (2015).

3. The criteria for service connection for a heart disorder as due to herbicide exposure and/or as secondary to diabetes, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e), 3.310 (2015).

4. The criteria for service connection for an eye disorder as secondary to diabetes have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

5. The criteria for service connection for right lower extremity amputations as secondary to diabetes have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

6. The criteria for service connection for left lower extremity amputations as secondary to diabetes have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

7. The criteria for a temporary total rating based on the need for convalescence following left lower extremity amputations due to diabetes have not been met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.30 (2015). 

8. The criteria for a temporary total rating based on the need for convalescence following right lower extremity amputations due to diabetes have not been met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.30 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the claims for service connection for diabetes, a heart condition, an eye condition, and amputations of the lower extremities, VA issued VCAA letters in September 2009 and October 2009 prior to the initial unfavorable adjudication in June 2010.  These letters advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective dates are determined. 

As the 2009 letters contained all of the necessary information with respect to the issues they addressed, VA has met its duty to notify.

With respect to the total temporary rating claims, as will be explained below, in the present case, there is no legal basis upon which the benefits may be awarded. Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  No other relevant records pertaining to the claims being adjudicated herein have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The record indicates that the Veteran is in receipt of Security Disability benefits with the Social Security Administration (SSA).  SSA records normally are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one at issue or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). 

In this instance, although the Veteran reported receipt of SSA disability benefits, the decision in this case turns on whether the Veteran was exposed to herbicides, including Agent Orange, during service.  At no time has the Veteran contended that any outstanding SSA records pertain to his claimed herbicide exposure.  As there is no evidence to show that the Veteran's SSA records pertain to any herbicide exposure, the Board finds that going forward in adjudicating the service connection claims is appropriate. 

While VA medical opinions were not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d)  to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability. See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indications his claimed disorders are directly the result of his military service.  The Veteran himself does not contend that such disorders are the direct result of service.  Rather, the Veteran asserts that his diabetes and heart disease were caused by herbicide exposure during service and that all other disorders are secondary to the diabetes.  As explained below, however, the Veteran did not serve in the Republic of Vietnam during the Vietnam era and service department evidence has not demonstrated that he was otherwise exposed to herbicides in service.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion. See Waters, 601 F.3d 1274.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2015 hearing, the Veterans Law Judge (VLJ) noted the bases of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In sum, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

New and Material Claim

The Veteran seeks to reopen his claim of entitlement to service connection for a kidney condition.  

In January 2005, the RO denied the Veteran's claim for service connection for a kidney condition.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation. See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the January 2005 rating decision became final with regard to this issue. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. 38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015). 

New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied the kidney condition claim in January 2005 because, although STRs showed treatment for hematuria in-service, the medical evidence did not show that he had been treated for or diagnosed with a kidney problem since service. 

The Veteran testified before the undersigned in June 2015 and reported that he had been treated for kidney problems/hematuria in-service and that he has current, chronic kidney dysfunction.  VA and private treatment records added to the claims file since the last final denial of service connection reflect current diagnoses of chronic kidney disease and renal insufficiency.  

In light of VA and private treatment records showing a current kidney disability, and presuming the credibility of the Veteran's testimony concerning onset of kidney symptoms/problems, the Board finds that new and material evidence has been submitted.  The claim is thus reopened. 

Service Connection Claims - Applicable Law and Regulations

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed. Id.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Factual Background and Analysis

The Veteran seeks service connection for diabetes mellitus, type II, and a heart condition (to include ischemic heart disease/coronary artery disease), which he contends is the result of herbicide exposure.  He specifically asserts that he was exposed to Agent Orange in Rhein Mein, Germany, while clearing/handling military aircraft, equipment, personnel, cargo, clothing, bodies, and coffins that had just returned from Vietnam. See, generally, Hearing Transcript. 

He contends that all other claimed disabilities - namely, left lower extremity amputation, right lower extremity amputation, an eye condition, and a heart condition (other than coronary artery disease/ischemic heart disease) - are all secondary to diabetes.  

As an initial matter, the medical record establishes current diagnoses of diabetes mellitus, a heart condition (variously diagnosed as ischemic heart disease, coronary artery disease, and congestive heart failure), an eye condition (variously diagnosed as diabetic retinopathy and cataracts), left lower extremity amputation (due to diabetic complications), and right lower extremity amputation (also due to diabetic complications).  The first element of service connection is thus satisfied with respect to those claims. 

With respect to the second element, the preponderance of the evidence is against a finding of in-service injury/injuries, event(s), or disease(s).  The Veteran has at no point claimed or otherwise indicated that his diabetes, heart condition, eye condition, left lower extremity amputation, or right lower extremity amputation had their onset during service.  The Veteran's service treatment records are silent for diagnoses of diabetes, a heart disorder, an eye disorder, and/or left or right extremity amputations while he was in service and are silent for any complaints of symptoms associated with any such conditions.  The Veteran's separation examinations also note no complaints of any symptoms associated with diabetes, a heart, eye, left or right lower extremity conditions and do not reflect diagnoses thereof.  Based on this medical evidence, the preponderance of the evidence is against finding an in-service injury, event, or disease.

Moreover, the preponderance of the evidence is against a finding that the Veteran's diabetes, heart conditions, eye conditions, and left and right lower extremity amputations are causally or etiologically related to his service.  The Veteran's VA and private treatment records associated with the claims file reflect that the Veteran began to receive treatment for diabetes in approximately 2001; all other conditions/complications of diabetes were subsequently diagnosed. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the absence of treatment for the claimed disability for decades after service constituted negative evidence against the claim).  The Veteran does not contend, and the evidence does not otherwise suggest that any of the currently diagnosed conditions are directly related to service.  Furthermore, no medical professional has ever related any of the claimed conditions to service.  In light of this, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's active duty service and his diabetes, heart conditions, eye conditions, and left and right lower extremity amputations. 

Second, although the Veteran has been diagnosed with diabetes mellitus and cardiovascular disease and is therefore eligible for presumptive service connection under 38 C.F.R. §§ 3.307(a), 3.309(a), these conditions did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3).  As stated above, the Veteran's treatment records indicate that that diabetes and heart disease were first diagnosed in the 2000's, i.e., at least 20 years after the Veteran's separation from service in 1976, which is well outside the one year presumptive period.  The Veteran has never asserted that service connection should be granted on such basis.  As such, the preponderance of the evidence is against a finding that diabetes and/or cardiovascular disease manifested to a degree of 10 percent within the one year presumptive period applicable to chronic diseases.

Third, the Veteran cannot service connect his diabetes and/or cardiovascular disease on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331.  Again, the Veteran's service treatment records are silent for any complaints or symptoms of diabetes or cardiovascular disease.  The Veteran's separation examinations are negative for any related health issues, and the Veteran denied having any related health problems in the accompanying reports of medical history.  Following service, there is no medical evidence of any diabetes or cardiovascular disease until the 2000's.  Furthermore, the Veteran has never asserted that he has experienced continuous diabetic or cardiovascular symptomatology since service.  Thus, the preponderance of the evidence is against a finding that such disorders manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity or that symptoms were noted in service and have been present ever since service. 38 C.F.R. § 3.303(b).  Therefore, service connection based on continuity of symptomatology is not warranted.

Finally, service connection for diabetes and coronary artery disease/ischemic heart disease cannot be granted based on herbicide exposure. 38 C.F.R. § 3.309, 3.309(e).  The evidence fails to establish that the Veteran served in an area where herbicides are documented to have been used.  The Veteran's DD-214 reflects no qualifying foreign service, such as in the Republic of Vietnam or in the Korean demilitarized zone.  The Veteran's personnel records also clearly reflect that the Veteran's overseas service was limited to Germany, and not in areas where the Veteran would be presumed to have been exposed to herbicides.  The Veteran does not contend that he was tasked with spraying, using, or handling herbicides or defoliants in any of the locations where he was stationed.  As such, herbicide exposure cannot be presumed based on the location of the Veteran's service.

Rather, the Veteran's contention is that, while stationed in Germany, he came into contact with military aircraft, equipment, personnel, cargo, clothing, bodies, and coffins that had just returned from Vietnam, which resulted in his exposure to Agent Orange. 

While the Board recognizes the Veteran's sincere belief that handling this equipment exposed him to herbicides, exposure to herbicides based on contact with equipment used in Vietnam, otherwise known as secondary exposure, is not a theory that has been accepted by the Department of Defense as a credible indication of actual exposure to herbicide agents with respect to personnel serving in the Veteran's military occupational specialty, unit, and station.  There is no presumption of such secondary exposure for those who, for whatever reason, were in contact with equipment or personnel returning from Vietnam as claimed by the Veteran.  See VA Adjudication Procedure Manual, M21-1MR Part IV.ii.2.C.10.m. See also June 2010 JSRRC Formal Finding of a Lack of Information Required to Corroborate Exposure to Agent Orange.  

In light of the foregoing and given that the Veteran's service was not in an area where herbicides were used and as the most probative evidence of record does not show the Veteran was exposed to herbicides, exposure to herbicide agents is not presumed and service connection is not warranted on a presumptive basis for diabetes and coronary artery disease/ischemic heart disease. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

With respect to service connection on a secondary basis, as the Board is denying the claim of service connection for diabetes, it follows that all disabilities claimed as proximately due to, or aggravated by diabetes must also be denied. See 38 C.F.R. § 3.310. 

Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the appeal is denied.



Temporary Total Ratings

The Veteran seeks temporary total ratings based on surgical convalescence following right and left lower extremity amputations. 

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence. 38 C.F.R. § 4.30.  

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a).  

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery. 38 C.F.R. § 4.30.  Thereafter, any chronic residual disability after surgery is rated under the schedular criteria for the disability, and not rated under 38 C.F.R. § 4.30.  Extensions beyond the initial three months may be made for a maximum of one year. 38 C.F.R. § 4.30(b)(2).  

The medical record reflects that the Veteran has undergone various amputations of the left and right lower extremities due to diabetic complications. See, generally, VA and Private Treatment Records, dated 2002 to 2011.  As previously noted, temporary total ratings are only available for service-connected disabilities.  In this case, for the reasons and bases delineated above, service connection for diabetes has not been established.  Absent service connection for diabetes, the sought after temporary total disability ratings may not be granted as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that when the law is dispositive of the claim, then the claim must, as a matter of law, be denied because of the absence of legal merit or lack of entitlement under the law).  Therefore, a temporary total rating following surgical amputations of the left and right lower extremities due to diabetes is not warranted.  


ORDER

New and material evidence having been received, the claim for service connection for a kidney condition is reopened; the appeal is granted to this extent only. 

Service connection for diabetes mellitus, type II, due herbicide exposure is denied. 

Service connection for left lower extremity amputation as secondary to diabetes mellitus, type II, is denied. 

Service connection for right lower extremity amputation as secondary to diabetes mellitus, type II, is denied. 

Service connection for a bilateral eye condition as secondary to diabetes mellitus, type II, is denied. 

Service connection for a heart condition as secondary to diabetes mellitus, type II, and/or as due to herbicide exposure is denied. 

A temporary total rating under 38 C.F.R. § 4.30 for surgical convalescence following left lower extremity amputations is denied. 

A temporary total rating under 38 C.F.R. § 4.30 for surgical convalescence following right lower extremity amputations is denied.


REMAND

The Veteran seeks service connection for residuals of an in-service tonsillectomy.  Service treatment records (STRs) reflect that the Veteran underwent a tonsillectomy in approximately May of 1975.  STRs dated in 1976 show ongoing complaints/treatment for sore throats, coughing, and an upper respiratory infection.  The Veteran expressly endorsed ear, nose, and throat problems on his separation Report of Medical History.  In June 2015, the Veteran testified that he experienced additional complications at the time of the surgery which resulted in ongoing/current coughing, swallowing, and breathing problems.  

In light of the above, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's alleged tonsillectomy residuals. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (explaining that the inquiry of whether a disorder "may be associated" with service is a "low threshold").

Further, the Board notes that the surgical/hospitalization treatment records from the Veteran's tonsillectomy procedure, which apparently took place in Frankfurt, Germany, in May 1975, are not of record.  The Veteran testified that he was hospitalized for several weeks after his tonsillectomy procedure.  Accordingly, these hospitalization records should be obtained, if possible, upon remand. 

The Veteran also seeks service connection for kidney, liver, and hepatitis conditions.  STRs reflect that he was treated for hematuria in December 1975; however, contemporaneous intravenous pyelogram (IVP) reflected normal bladder and kidneys.  STRs do not indicate a hepatitis diagnosis.  Current medical records show diagnoses/clinical findings of chronic renal failure/renal insufficiency, chronic kidney disease, elevated liver enzymes, and hyperbilirubinemia.  VA treatment records dated in 2011 show questionable diagnoses of hepatitis A ("? Hep A").  In June 2015, the Veteran testified he was diagnosed with hepatitis while stationed in Germany; he stated that he has been taking medication for treatment of hepatitis for 40 years and that the disease was not currently active.  He stated that he believed his current liver and kidney problems were related to the hematuria diagnosed in-service.  

At this juncture, the exact nature and etiology of the Veteran's kidney and liver conditions (to include hepatitis) is unknown.  Given the Veteran's treatment for hematuria in-service, and further considering his testimony regarding the onset/continuity of liver, kidney, and hepatitis problems, the Board finds that he should be afforded a VA examination to assess the etiology of these claimed disorders. See McLendon, supra. 

In so finding, the Board notes that there may be outstanding hospitalization records (STRs) associated with the Veteran's service in Germany, as indicated above; further, the Veteran has indicated that he receives disability benefits from the Social Security Administration (SSA).  These records are potentially relevant to the claims for direct service connection and should be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of all medical care providers who have treated him for the claimed kidney condition, liver condition, hepatitis, and residuals of a tonsillectomy since discharge from service.  After securing any necessary releases, obtain those records not on file.  

If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Identify and obtain any outstanding pertinent VA and/or private treatment records not already of record.

3. Arrange for exhaustive development to secure complete hospitalization and/or clinical records of any evaluation or treatment the Veteran received in association with his May 1975 tonsillectomy.  If no such records are located, it should be so noted in the claims file, along with a description of the scope of the search.

4. Contact SSA and request all documents pertaining to the Veteran's award of disability benefits from the SSA, and specifically request a copy of the decision awarding benefits and copies of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

5. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed tonsillectomy residuals.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.

Accepting as competent the Veteran's reports of lay-observable symptoms of coughing, difficulty swallowing, and difficulty breathing, the examiner should offer an opinion as to whether the Veteran has any residuals of his in-service tonsillectomy.  If so, please identify any such residuals.  

All service treatment records and hospitalization records and evidence referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion. Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning such disability should be specifically discussed as appropriate.

Provide detailed rationale, with references to the record, for all opinions expressed. 

6. Schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of the Veteran's claimed hepatitis.  

The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination(s).  All indicated tests must be done, and all findings reported in detail.

Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Does the Veteran have any form hepatitis (A, B, or C, active or inactive)?  If not, please explain why, with citation to supporting clinical evidence.

b. If the Veteran is found to have a current diagnosis of hepatitis, please indicate whether it is at least as likely as not that such disability is related to his service.  If not, identify the etiology considered more likely if possible.

Provide detailed rationale, with references to the record, for all opinions expressed.  

7. Schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of the Veteran's claimed kidney condition.  

The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination(s).  All indicated tests must be done, and all findings reported in detail.

Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Identify (by diagnosis) the Veteran's current kidney disorders, to include chronic kidney/renal failure and renal insufficiency.  

b. For each kidney disorder identified above, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to his service, to specifically include the December 1975 episode of hematuria. 

Provide detailed rationale, with references to the record, for all opinions expressed.  

8. Thereafter, schedule the Veteran for an appropriate VA examination(s) to the nature and etiology of the Veteran's claimed liver condition (other than hepatitis).  

The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination(s).  All indicated tests must be done, and all findings reported in detail.

Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Identify (by diagnosis) the Veteran's current liver disorders, other than hepatitis, but to include hyperbilirubinemia and any other diagnosis manifested by elevated liver enzymes.  

b. For each liver disorder identified above, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to his service, to specifically include the December 1975 episode of hematuria. 

Provide detailed rationale, with references to the record, for all opinions expressed.  

9. Finally, readjudicate the Veteran's claims based on all of the evidence of record.  If any benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


